Citation Nr: 1614328	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in relevant part, denied the Veteran's service connection claim for ischemic heart disease.  The Vet disagreed with that decision and perfected this appeal.


FINDING OF FACT

The record does not show that the Veteran has a current diagnosis of ischemic heart disease.

CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
In this case, the duty to notify was satisfied in an August 2009 letter to the Veteran prior to adjudication by the RO.  That letter notified the Veteran of what information and evidence was necessary to substantiate his claim.  The letter also specified the evidence VA would seek to provide and the evidence the Veteran was expected to provide, and advised the Veteran of the criteria for establishing a disability rating and effective date of award.

Based on the foregoing, adequate notice was provided to the Veteran prior to the initial adjudication of his case which complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, post-service VA treatment records and military personnel records.  The Veteran was also afforded a VA examination in relation to his claim.  As discussed in more detail below, over the course of the examination, the Veteran's claims file was reviewed, his lay statements recorded, and diagnostic testing was considered.  Furthermore, in reaching the conclusion, the examiner based such conclusions on the examinations conducted.  As such, the Board finds that the examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The record also suggests that the Veteran received Social Security disability benefits in relation to the stroke the Veteran had in 2006.  See VA Treatment Record dated July 7, 2009.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claim is being denied primarily because there is no evidence that he has been diagnosed with ischemic heart disease.  Accordingly, there is no reason to believe that the SSA records pertaining to the Veteran' stroke may give rise to pertinent information to conclude they are relevant to the Veteran's IHD claim and the Veteran has not asserted as much.  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  


Applicable Law and Analysis 

The Veteran seeks service connection for ischemic heart disease, which he asserts is due to herbicide exposure during his period of active service in Vietnam.

Service connection may be established if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

The Veteran's DD-214 verifies that he served in the Republic of Vietnam; exposure to herbicides is conceded.  At issue in this case is whether the Veteran has a current diagnosis of ischemic heart disease.

Post-service VA treatment records reveal that the Veteran has been diagnosed with hypertension; at one point, an episodic heart abnormality was noted.  See VA Treatment Notes dated December 18, 2006, February 8, 2008.  At one point, chronic ischemic disease was noted in relation to a cerebrovascular accident in the Veteran's brain.  See VA Treatment Record dated December 15, 2006.  However, in relation to the Veteran's heart, there were no signs of ischemia.  See VA Treatment Notes dated December 15, 2006, December 21, 2006, January 22, 2007, and February 4, 2008.  

In November 2010, the Veteran was afforded a VA examination in relation to his service connection claim.  At that time, the examiner noted that the Veteran did not have a history of percutaneous coronary intervention, myocardial infarction, or congestive heart failure; nor was there evidence of cardiac hypertrophy or dilatation.  The examiner noted that while the Veteran had a four second pause on telemetry in December 2006, there was no evidence of ischemic heart disease.  In addition, the Veteran denied chest pain, shortness of breath, dyspnea on exertion, or dizziness.  The Veteran also reported that he was able to walk two to three miles every day without experiencing any symptoms.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for ischemic heart disease is not warranted as there is no evidence in the record that the Veteran has been diagnosed with ischemic heart disease at any time during the appeal period.  While the Veteran's treatment records indicate he had chronic ischemic disease in relation to a stroke, that notation did not include a diagnosis of ischemic heart disease.  In fact, in a cardiology consult on the same day, the treating physician noted that ischemia was not present in the heart.  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from ischemic heart disease.  The November 2010 VA examiner conducted an examination and reviewed the Veteran's treatment records and the results of diagnostic testing and concluded that the Veteran does not have ischemic heart disease

The Veteran asserts that he has ischemic heart disease.  As a lay person, the Veteran is competent to report certain symptoms; however, his assertions that he currently has ischemic heart disease are not competent as such an opinion requires medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board assigns such statements little probative value and finds that they are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As there is no diagnosis of ischemic heart disease, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.  



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


